Case 1:18-cv-20818-DPG Document 681 Entered on FLSD Docket 03/11/2019 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                  Miami Division


  PDVSA U.S. LITIGATION TRUST,

                    Plaintiff,

              v.

  LUKOIL    PAN    AMERICAS      LLC;  LUKOIL
  PETROLEUM LTD.; COLONIAL OIL INDUSTRIES,
  INC.; COLONIAL GROUP, INC.; GLENCORE LTD.;
  GLENCORE INTERNATIONAL A.G.; GLENCORE
  ENERGY UK LTD.; MASEFIELD A.G.; TRAFIGURA
  A.G.; TRAFIGURA TRADING LLC; TRAFIGURA
  BEHEER B.V.; VITOL ENERGY (BERMUDA) LTD.;
  VITOL S.A.; VITOL, INC.; FRANCISCO MORILLO;
  LEONARDO BAQUERO; DANIEL LUTZ; LUIS
                                                     Case No. 1:18-CV-20818 (DPG)
  LIENDO; JOHN RYAN; MARIA FERNANDA
  RODRIGUEZ;     HELSINGE     HOLDINGS,   LLC;
  HELSINGE, INC.; HELSINGE LTD., SAINT-HÉLIER;
  WALTROP CONSULTANTS, C.A.; GODELHEIM,
  INC.; HORNBERG INC.; SOCIETE DOBERAN, S.A.;
  SOCIETE HEDISSON, S.A.; SOCIETE HELLIN, S.A.;
  GLENCORE DE VENEZUELA, C.A.; JEHU HOLDING
  INC.; ANDREW SUMMERS; MAXIMILIANO
  POVEDA; JOSE LAROCCA; LUIS ALVAREZ;
  GUSTAVO GABALDON; SERGIO DE LA VEGA;
  ANTONIO MAARRAOUI; CAMPO ELIAS PAEZ;
  PAUL ROSADO; BAC FLORIDA BANK; EFG
  INTERNATIONAL        A.G.;    BLUE    BANK
  INTERNATIONAL N.V.,

                    Defendants.



                                  NOTICE OF APPEAL
Case 1:18-cv-20818-DPG Document 681 Entered on FLSD Docket 03/11/2019 Page 2 of 3



         Notice is hereby given that Plaintiff PDVSA U.S. Litigation Trust hereby appeals to the

  United States Court of Appeals for the Eleventh Circuit from each and every part of the order

  entered in this action on the 8th day of March, 2019 which granted Defendants’ motion to dismiss

  (Dkt. No. 679) and all prior orders and decisions.



  Dated: March 11, 2019                                BOIES SCHILLER FLEXNER LLP


                                                       By: /s/ Steven W. Davis
                                                       Steven W. Davis (Bar No. 347442)
                                                       Stephen N. Zack (Bar No. 145215)
                                                       Bank of America Tower
                                                       100 Southeast 2nd St., Suite 2800
                                                       Miami, FL 33131
                                                       Tel: (305) 539-8400
                                                       Fax: (305) 539-1307

                                                       David Boies
                                                       Helen M. Maher
                                                       333 Main Street
                                                       Armonk, New York 10504
                                                       Tel: (914) 749-8200
                                                       Fax: (914) 749-8300

                                                       Nicholas A. Gravante, Jr.
                                                       David A. Barrett
                                                       Marilyn Kunstler
                                                       Ellen Brockman
                                                       Alexander Boies
                                                       55 Hudson Yards
                                                       New York, New York 10001
                                                       Tel: (212) 446-2300
                                                       Fax: (212) 446-2350

                                                       George F. Carpinello
                                                       Teresa A. Monroe
                                                       30 S. Pearl Street, 11th Floor
                                                       Albany, New York 12207
                                                       Tel: (518) 434-0600
                                                       Fax: (518) 434-0665




                                                  2
Case 1:18-cv-20818-DPG Document 681 Entered on FLSD Docket 03/11/2019 Page 3 of 3



                                            Stacey Grigsby
                                            1401 New York Ave NW
                                            Washington, DC 20005
                                            Tel: (202) 237-2727
                                            Fax: (202) 237-6131

                                            Attorneys for Plaintiff




                                        3
